Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Continuity/Reexam Information for 14/784956 
    
        
            
                                
            
        
    

Parent Data 14784956, filed 10/16/2015 and having 1 RCE-type filing thereinis a national stage entry of PCT/KR2014/003329, International Filing Date: 04/17/2014
claims foreign priority to 10-2013-0043141, filed 04/18/2013



Final Office Action



Rapamycin structure showing the available ester formation


    PNG
    media_image1.png
    225
    225
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    209
    345
    media_image2.png
    Greyscale



Status of claims

Claims 1-8, 10, 13 and 15-21 are pending.

Claims 1-8 and 10 were withdrawn from consideration as non-elected invention.  

No claim is allowed.  

Claims 13 and 15-21 are examined.

Elected species

Elected species is a prodrug of rebamipide of formula II which is now disclaimed.  




Response to Remarks

Applicant’s response filed on 06/22/2021 is acknowledged.  Amendments in claims were entered.  Since claims were amended and Applicant arguments were found persuasive therefore, previous rejection was withdrawn.  



It appears that Applicants deleted elected species of prodrug of formula II from claims 13 and 17 with RCE (12/01/2017.  Applicants amended claims 13 and 17 for the reason that “claims 13 and 17 are amended to better set forth the present invention.”  Amendments in claims 13 and 17 were entered.





Claims submitted on 12/01/2017 with RCE

    PNG
    media_image3.png
    412
    643
    media_image3.png
    Greyscale

Same compound which is the elected species was also deleted from claim 17. 

Claims submitted on 06/22/2021 where the same compound II which was deleted, added in the same claims 13 and 17 with the different numbering.  Changed from formula number from II to III.  This compound is labelled in the original specification as formula II. 
It is unclear that the same compound which was the elected species was delete in the previous amendments filed with RCE.  Now the same compound was added as cited above. 


Information Disclosure Statement

The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.



Election of Invention

Previously, in response to restriction requirement Applicants elected Group I, claims 13-21, without traverse. (09/05/2016).  Applicants elected the species compound of Chemical Formulae II in claims 14 and 17, sulfuric acid in claims 15 and 16, a sulfate in claim 17, a pharmaceutically acceptable carrier in claim 19, powders in claim 21, a prodrug in claims 13 and 18, and excipients in claim 20.

Elected species

A prodrug of rebamipide of formula II).  (Claim 13). 


    PNG
    media_image4.png
    667
    976
    media_image4.png
    Greyscale



Rebamipide
 
    PNG
    media_image5.png
    453
    673
    media_image5.png
    Greyscale





Continuity/Reexam Information for 14/784956
    
        
            
                                
            
        
    

Parent Data14784956, filed 10/16/2015 and having 1 RCE-type filing thereinis a national stage entry of PCT/KR2014/003329 , International Filing Date: 04/17/2014claims foreign priority to 10-2013-0043141 , filed 04/18/2013

35 USC § 103(a) Obviousness Rejection 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.       Determining the scope and contents of the prior art.
2.       Ascertaining the differences between the prior art and the claims at issue.
3.       Resolving the level of ordinary skill in the pertinent art.
4.       Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

	Claims 13 and 15-22 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Beaumont et al. (Curr. Drug Metab. (2003 Dec. 4(6), 461-85, abstract, 892), CHO, Eui-Hwan et al. (EP 2 865 669 B1, 892) Helieh S. Oz et al. (Molecules 2008. 13. 452-474, 892 11/02/2017).   These references teach esters of active drugs as prodrugs to enhance the solubility and absorption.  See the entire documents.

    PNG
    media_image6.png
    225
    225
    media_image6.png
    Greyscale


 
    PNG
    media_image7.png
    225
    225
    media_image7.png
    Greyscale


Determining the scope and contents of the prior art (MPEP 2141.01)
In regards prodrugs of rebamipide as in claims 13, 15, 16 and 17-21, Beaumont et al. teaches design of ester prodrugs to enhance oral absorption of poorly permeable compounds and the most common route of drug delivery is the oral route, requiring for significant polarity and groups that exhibit high hydrogen bonding potential such as carboxylic acids and alcohols. In such cases, prodrug strategies have been employed.  The rationale behind the prodrug strategy is to introduce lipophilicity and mask hydrogen bonding groups of an active compound by the addition of another moiety, most commonly an ester. 
An ideal ester prodrug should exhibit the following properties: 
1). Weak (or no) activity against any pharmacological target, 
2). Chemical stability across a pH range, 3
). High aqueous solubility, 
4). Good transcellular absorption, 
5). Resistance to hydrolysis during the absorption phase, 6). Rapid and quantitative breakdown to yield high circulating concentrations of the active component post absorption. It teaches potential discovery approaches to optimizing prodrug delivery and recommend a strategy for prosecuting an oral prodrug approach. 
The optimal physicochemical properties to allow high transcellular absorption following oral administration are well established and include a limit on molecular size, hydrogen bonding potential and adequate lipophilicity.  (Abstract).
	Beaumont et al. teaches advantages of making prodrugs which provides motivation. It teaches method to prepare prodrugs of drugs in the form of ester and their advantages in enhancing the aqueous solubility and absorption. 
	Beaumont does not explicitly teach 

Ascertaining the differences between the prior art and the claims at issue (MPEP 2141.02)
	While Beaumont et al. teaches the advantages of making prodrugs which provides motivation. It teaches method to prepare prodrugs of drugs in the form of ester and their advantages in enhancing the aqueous solubility and absorption. 
	Oz et al. was added to include various other prodrugs. Oz et al. teaches a prodrug: Mycophenolic acid (Figure 2 on page 459) and teaches that by attachment of pro-moiety to the active moiety.  Helieh S. Oz et al. teaches a prodrug: Mycophenolic acid (Figure 2 on page 459) and teaches that by attachment of pro-moiety to the active moiety, a prodrug is formed to design to overcome the barriers that hamper the optimal use of the active compound.  It defines “prodrugs” are designed to overcome pharmaceutical, pharmacokinetic, or pharmaceutical barriers such as insufficient chemical stability, poor solubility, unacceptable taste or odor etc., (Page 453, Introduction, 2nd para).
Oz et al. teaches that ester prodrug Mycophenolate mofetil (MMF, Figure 2) is an ester of mycophenolic acid. The prodrug was found unique and was found better for treatment of diseases than parent compound. See details Pages 458-459
    PNG
    media_image8.png
    200
    586
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    172
    244
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    300
    300
    media_image10.png
    Greyscale

Preparing ester prodrugs by reaction rebamipide and the other groups intended to attach with rebamipide would have been obvious to one skilled in the art at the time the invention was filed as taught by Beaumont et al.
CHO et al.-was added to for oral absorption and Pharmacokinetics of Rebamipide and Rebamipide Lysinate in Rats.  CHO teaches a novel rebamipide prodrug which retains the same pharmaceutical efficacy as rebamipide, but is improved in bioavailability, and a method for preparing the same, which is a simple method. [0001].  
[0002] Rebamipide, systemically named 2-(4-chlorobenzoylamino)-3-[2(1H)-quinolon-4-yl]propionic acid, is an excellent therapeutic for digestive ulcer, including gastric ulcer, acute gastritis, and gastric mucosal lesion induced by the acute exacerbation of chronic gastritis. 
wherein, X and Y are as defined below, and Z is a hydroxy group, an amino group, an amine group, a halogen atom, or a leaving group. [0019] In accordance with a further aspect thereof, the present invention discloses a pharmaceutical composition for the prophylaxis or therapy of gastric ulcer, acute gastritis, chronic gastritis, xerophthalmia, cancer, osteoarthritis, rheumatoid arthritis, hyperlipidemia, hypertriglyceridemia, diabetes, irritable bowel syndrome, and obesity, comprising the rebamipide prodrug as an active ingredient, comprising the rebamipide prodrug as an active ingredient. Advantageous Effects [0020].    As descried hitherto, novel rebamipide prodrugs according to the present invention are greatly improved in body absorption performance. Also, the present invention provides a method for the preparation of the novel rebamipide prodrugs, and the use of the novel rebamipide prodrugs.
 [0021]. Particularly, when in the form of salts, the novel rebamipide prodrugs of the present invention are remarkably increased in body absorption performance, compared to free acid forms. Thus, even a small amount of salts of the novel rebamipide prodrugs are effective for preventing or treating various diseases including gastric ulcer, acute gastritis, chronic gastritis, exophthalmia, cancer, osteoarthritis, rheumatoid arthritis, obesity, hyperlipidemia, hypertriglyceridemia, diabetes, and irritable bowel syndrome.  See page 3-4. 



    PNG
    media_image11.png
    188
    380
    media_image11.png
    Greyscale


Advantageous Effects [0020].   It teaches that novel rebamipide prodrugs according to the present invention are greatly improved in body absorption performance. Also, the present invention provides a method for the preparation of the novel rebamipide prodrugs, and the use of the novel rebamipide prodrugs.  [0021]. Particularly, when in the form of salts, the novel rebamipide prodrugs of the present invention are remarkably increased in body absorption performance, compared to free acid forms. Thus, even a small amount of salts of the novel rebamipide prodrugs are effective for preventing or treating various diseases including gastric ulcer, acute gastritis, chronic gastritis, xerophthalmia, cancer, osteoarthritis, rheumatoid arthritis, obesity, hyperlipidemia, hypertriglyceridemia, diabetes, and irritable bowel syndrome. Description of Drawings [0022] FIG. 1 is a graph in which conversion of the rebamipide prodrug of Example 47 into rebamipide (acting dru
CHO et al. teaches advantageous Effects [0020]. It teaches that novel rebamipide prodrugs according to the present invention are greatly improved in body absorption performance. Also, the present invention provides a method for the preparation of the novel rebamipide prodrugs, and the use of the novel rebamipide prodrugs.  [0021]. particularly, when in the form of salts, the novel rebamipide prodrugs of the present invention are remarkably increased in body absorption performance, compared to free acid forms. Thus, even a small amount of salts of the novel rebamipide prodrugs are effective for preventing or treating various diseases including gastric ulcer, acute gastritis, chronic gastritis, xerophthalmia, cancer, osteoarthritis, rheumatoid arthritis, obesity, hyperlipidemia, hypertriglyceridemia, diabetes, and irritable bowel syndrome. Description of Drawings [0022] FIG. 1 is a graph in which conversion of the rebamipide prodrug of Example 47 into rebamipide (acting drug

. 
Resolving the level of ordinary skill in the pertinent art and obviousness (2142-2143)

It would have been obvious to one skilled in the art at the time the invention was filed to prepare oral pharmaceutical composition of rebamipide prodrugs with reasonable expectation of success to treat    Beaumont et al. teaches that ester prodrugs to enhance oral absorption of poorly permeable compounds and the most common route of drug delivery is the oral route, requiring for significant polarity and groups that exhibit high hydrogen bonding potential such as carboxylic acids and alcohols and further teaches that ester prodrug exhibit the following properties: (a) weak (or no) activity against any pharmacological target, (b) chemical stability across a pH range, (c) high aqueous solubility, (d) good transcellular absorption, (e) resistance to hydrolysis during the absorption phase and (f) rapid and quantitative breakdown to yield high circulating concentrations of the active component post absorption.  One skilled art would be motivated to prepare rebamipide prodrug formulations/ compositions/solutions for oral treatment of dry eye because prior art teaches the pharmaceutical compositions can also be administered orally as well as topically to a subject. Prior art teaches administration topically and orally for treating dry eye.  Nothing unobvious was noted to practice a known method of using a known compound. 
CHO et al. teaches advantageous Effects [0020] as descried hitherto, novel rebamipide prodrugs according to the present invention are greatly improved in body absorption performance. Also, the present invention provides a method for the preparation of the novel rebamipide prodrugs, and the use of the novel rebamipide prodrugs. [0021] particularly, when in the form of salts, the novel rebamipide prodrugs of the present invention are remarkably increased in body absorption performance, compared to free acid forms. Thus, even a small amount of salts of the novel rebamipide prodrugs are effective for preventing or treating various diseases including gastric ulcer, acute gastritis, chronic gastritis, xerophthalmia, cancer, osteoarthritis, rheumatoid arthritis, obesity, hyperlipidemia, hypertriglyceridemia, diabetes, and irritable bowel syndrome. Description of Drawings [0022] FIG. 1 is a graph in which conversion of the rebamipide prodrug of Example 47 into rebamipide (acting drug).

In regards to preparing a prodrug of known compound rebamipide is considered obvious to one skilled in the art at the time the invention was filed Oz et al. teaches preparation of such ester prodrugs.
Applicants deleted compound of formula II from claim 13 and 17, to eliminate Oz et al. which was provided by the examiner in previous action.  However, examiner believes that all the prodrugs of claim 13 and 17 are obvious to make because all are ester prodrugs which can be made the same way as disclosed by Oz et al., by esterification of rebamipide by an alcohol.  Nothing unobvious was noted to prepare rebamipide ester prodrugs when the references teach the process of making them.  Thus, one skilled in the art at the time the invention was filed would have reasonable expectation of success to treat dry eye syndrome (dry eye) by using rebamipide prodrugs because Sumida and Beaumont teaches that ester prodrugs are better and enhance the bioavailability and/ solubility compared to parent drug.  Ester prodrugs exhibit weak (or no) activity against any pharmacological target, chemical stability across a pH range, high aqueous solubility, good transcellular absorption, resistance to hydrolysis during the absorption phase and rapid and quantitative breakdown to yield high circulating concentrations of the active component post absorption.
I would have been obvious to one skilled in the art at the time the invention was filed to would have available the information of making a prodrug of rebamipide as claimed because Sumida and Jana teaches advantages of using prodrugs compared to the parent compound.  It would have been prima facie obvious to one skilled in the art to prepare prodrugs in combination of Corcelle et al, Sumida et al., Beaumont et al., Oz et al. for the reasons cited above.  Oral administration of rebamipide for treating dry eye syndrome was known way earlier than the invention was filed.  Prodrug of known compounds are also known and considered obvious for the reasons cited above.
One skilled in the art would be motivated to prepare prodrugs of important and useful compound rapamycin at the time the invention was filed because of the advantages of using prodrugs.  
	Instant specification discloses examples 1-28 for preparing prodrugs.  No unexpected and unobvious results were disclosed.  It discloses “In addition, rebamipide prodrugs and salts thereof (Example 5-28) also exhibited significant reductions in corneal permeability of fluorescent dye compared to the control group. (Lines 5-9 on page 22).  Prior art teaches that ester prodrugs are better and enhance the bioavailability and/ solubility compared to parent drug.  Ester prodrugs exhibit weak or no activity against any pharmacological target, chemical stability across a pH range, high aqueous solubility, good transcellular absorption, resistance to hydrolysis during the absorption phase and rapid and quantitative breakdown to yield high circulating concentrations of the active compound post absorption.
No unexpected results were presented.  
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill might reasonably infer from the teachings.  In re opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA 1976).  A reference is not limited to working examples.  In re Fracalossi 215 USPQ 569 (CCPA 1982).
            Accordingly, the burden of proof is upon applicants to show that instantly claimed subject matter is different and unobvious over those taught by prior art.  See In re Brown, 173 USPQ 685, 688; In re Best, 195 USPQ 430 and In re Marosi, 218 USPQ 289, 293.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made.
	After consideration of all the facts and weighing all the evidence, Examiner reached a determination that the instant claims are not patentable in view of the teachings of the prior art and considering all the facts which were more convincing than the evidence and arguments given in opposition to it. 
In the light of the forgoing discussion, the Examiner’s ultimate legal conclusion is that the subject matter defined by the instant claims would have been obvious within the meaning of 35 U.S.C. 103(a).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Melenie McCormick can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1621